Name: Commission Regulation (EC) No 1304/2002 of 18 July 2002 correcting Regulation (EC) No 1116/2002 determining the extent to which applications lodged in June 2002 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  animal product;  trade;  international trade
 Date Published: nan

 Avis juridique important|32002R1304Commission Regulation (EC) No 1304/2002 of 18 July 2002 correcting Regulation (EC) No 1116/2002 determining the extent to which applications lodged in June 2002 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted Official Journal L 191 , 19/07/2002 P. 0011 - 0012Commission Regulation (EC) No 1304/2002of 18 July 2002correcting Regulation (EC) No 1116/2002 determining the extent to which applications lodged in June 2002 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1898/97 of 29 September 1997 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94(1), as last amended by Regulation (EC) No 1006/2001(2), and in particular Article 4(5) thereof,Whereas:Annex II to Commission Regulation (EC) No 1116/2002(3) sets the total quantities available for the period 1 October to 31 December 2002 for which import licences may be lodged. The quantities were incorrect, therefore the said Regulation should be corrected,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 1116/2002 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on 19 July 2002.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 267, 30.9.1997, p. 58.(2) OJ L 140, 24.5.2001, p. 13.(3) OJ L 168, 27.6.2002, p. 36.ANNEX"ANNEX II>TABLE>"